Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-5, 7-25 and 27-39 are pending.  Claims 19-23, 25 and 29 were withdrawn by way of Applicant’s election of 05/28/2019.
Accordingly, claims 1-5, 7-18, 24, 27, 28 and 30-39 are under examination to which the following grounds of rejections are applicable. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/31/2020 was filed before the mailing date of the instant action on the merits. The submission thereof is in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. Accordingly, the information disclosure statement has been considered by the examiner, and signed and initialed copy is enclosed herewith. 

Withdrawn rejections:
Applicant's amendments and arguments filed 04/05/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 


New Rejection --- as necessitated by amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27, 28, 37 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites “increasing silicone oil viscosity resulting in a smaller maximum droplet size for the resulting dispersed deposits” which is indefinite. It is not clear what degree of increase in viscosity results in smaller maximum droplet size? Applicant intends that the viscosity is increased within the recited kinematic viscosity range? Further, “smaller maximum droplet size” is a relative term. What factors should be considered “smaller maximum droplet size” varies widely in the art depending on the individual situation as well as the person making the determination of factors which may mainly depend on various silicone oils, their Mw and viscosity, inner phase/outer phase 
For examination purpose, when the prior art teaches silicone oil, its amount and viscosity as instantly claimed, it would implicitly such properties, in the absence of evidence to the contrary. 

New Grounds of Rejection --- as necessitated by amendment
Claim Rejections - 35 USC §103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-18, 24, 27, 28 and 30-39 are rejected 35 USC 103 as being obvious over Wolff (WO2011/076879A1, of record) in view of Brown et al. (US2003/0060479A1) and Tang (US2009/0299304A1).  






Applicant claims including the below claims 1, 24 and 27 filed on 04/05/2021:

    PNG
    media_image1.png
    621
    1024
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    115
    1086
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    621
    1018
    media_image3.png
    Greyscale


For examination purpose, 
Ingredient C) of instant claim 1 is optional and thus, when the prior art teaches A) and B) ingredients without C), it meets instant claim 1.  
Claim 24 is a product-by-process limitation.  Please note that in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). As a result, it is seen that claim 23 is the same as claim 1. 
As to intended uses of instant claims 17, 18 and 28, such intended uses are not structurally limiting and thus, such intended uses would be implicit absent any factual evidence to the contrary because the claimed features are a natural result of the combination of elements. Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1371 (Fed. Cir. 2008). (inherency is limited when applied to obviousness and is present only when the limitation at issue is the “natural result” of the combination of prior art elements; quoting In re Oelrich, 666 F.2d 578, 581 (CCPA 1981)).  See also In Sandoz Inc. v. EKR Therapeutics, LLC, IPR2015-00008, slip. op. at 6 (Apr. 24, 2015), the Board found that "Petitioner's inherency argument also fails," and cited Par for the proposition that "[(Inherency may supply a missing claim limitation in an obviousness analysis" only if "the limitation at issue necessarily must be present, or the natural result of the combination of elements explicitly disclosed by the prior art. Accordingly, the examiner takes the position that when the prior art teaches the instant composition, such intended properties/uses would be implicitly present. 
Determination of the scope and content of the prior art
(MPEP 2141.01)
Wolff teaches a transdermal therapeutic patch system (TTS) in the form of solid dispersion for the treatment of Parkinson’s disease and Parkinson’s plus syndrome where the patch consists of a backing layer, self-adhesive matrix, and protective foil or sheet ([0008] and [0102]); the system comprises a solid dispersed phase containing polyvinylpyrrolidone (PVP) which reads on the instant hydrophilic agent and an active agent rotigotine free base which reads the instant elected species of active agent, and the said solid dispersed phase reads on the instant hydrophilic inner phase (e.g., claims 3, 8, 10 and 14 of prior art), and polysiloxane pressure sensitive adhesive (PSA) such as BIO-PSA manufactured by Dow Corning ([0071]) in the solid dispersion to prevent re-crystallization for stabilization, in which the PSA reads on the instant hydrophobic outer phase, and where the silicone pressure sensitive adhesive may be a blend of high tack silicone adhesive such as polydimethylsiloxane (PDMS) ([0071]) which reads on the instant hydrophobic agent which may read on the instant skin contact layer having PSA  and such blends of high and medium tack silicones are advantageous in that they provide for the optimum balance between good adhesion and little cold flux, and excessive cold flux may be disadvantageous since it results in too soft solid dispersions ([0076]) and the amount of PSA is 89.33% (e.g., Table 1: blend of PSA (44.47% + 44.46%) which overlaps the instant range of 75%-100%; the thickness of the solid dispersion is in the range of 0.5 to 20 microns ([0098]) which overlaps the instant droplet range of 5-25microns. In the TTS, the preferred content of rotigotine is about 0.1 to 3.15mg/cm2 which overlaps the instant rotigotine range of 2.0 to 4.0mg/cm ([0117]). The composition further comprises antioxidants, permeation enhancers, etc. ([0083]) but remains silent about use of plasticizer or tackifier (instant claims 1, 24, 27, 38-39 (in part), instant claims 2-5, 7, 8, 12-18, 28, 30, 35, & 37). 
However, Wolff does not expressly teach the instant interface mediator with a kinematic viscosity of from 10 to 100,000, 10,000 to 100,000, about 100 to about 30000,  350-12500 cSt at 25C of instant claims 1, 9-11, 27, 32, 36 and 38; its properties of claims 31 and 38, and drug loading of claim 39; and its amount of instant claims 33-34. The deficiencies are cured by Brown and Tang.
 Brown teaches transdermal delivery patches comprising a drug-containing drug reservoir that contains plasticizer to adjust the rate of drug flux out of the transdermal delivery patch device (abstract); specifically, the system comprises a drug selected from fentanyl, oxymorphone, oxycodone, hydromorphone, porphine, buprenorphine or analgesically effective derivatives thereof; a polydimethylsiloxane (PDMS) matrix material; a drug flux rate - lowering effective amount of polydimethylsiloxane (PDMS) plasticizer which reads on the instant interface mediator where the PDMS plasticizer is dimethicone with a viscosity of 20-12,500 cSt which overlaps the instant ranges of 10-100,000 cSt, about 100 to about 30,000 cSt, 10,000 to 100,000 cSt and 350-12500cSt, and the amount of plasticizer is between 4 and 7% (claim 1 of prior art) in which 4% is close enough to the instant amount of 3%. The prior art device comprises a solid drug reservoir containing the said drug and at least 70% of PDMS adhesive matrix layer, a PDMS plasticizer, and a backing layer (claims 5-7 of prior art). 
Tang teaches a solid dispersion transdermal drug delivery system comprising a therapeutic agent in a stable amorphous form and a combination polymeric stabilizing and dispersing agent having a hydrogen bond-forming functional group (abstract); the transdermal drug delivery device comprises a backing film, first adhesive layer comprising a solid dispersion, said dispersion comprising an first adhesive, a first therapeutic agent in amorphous form, and a first combination polymeric stabilizing and dispersing agent comprising a hydrogen bond-forming functional group, and a protective release liner (claim 1 of prior art) wherein the polymeric stabilizing and dispersing agent is polyvinylpyrrolidone ([0049]); the therapeutic agents include rotigotine, fentanyl, oxybutynin, scopolamine, ethinyl estradiol, naltrexone, testosterone, and estradiol (claim 7 of prior art). The stabilizing agent is present in an amount of about 0.5 to about 10% ([0067]). In embodiment, the system contains a backing layer, a drug reservoir layer, a skin contact layer, and a release liner (Fig. 2 of prior art) where the drug reservoir layer may be an adhesive layer and each of the drug reservoir adhesive layer and the skin contact layer contains therapeutic agent and stabilizing agent ([0038]); the adhesive layer further may contain cohesion-plasticizers, tackifiers, and similar additives ([0024] and [0069]) and the plasticizer and/or tackifier includes silicone fluid and mineral oil ([0075]) and is/are used in an amount of 0-20% or 0-10% ([0076] and [0078]) which overlaps the instant range of 0.1 to 3.5% or 0.1 to 3.0%. In embodiment (Table 1), a solid dispersion transdermal system contains scopolamine, PVP, 79% silicon adhesive, 3% silicone fluid (Example 9 - Table 1).  

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Wolff is that Wolff does not expressly teach the instant interface mediator with a kinematic viscosity of from 10 cSt to 100,000 cSt or 10,000-100,000 cSt, 100-10000 cSt, 350-12500 cSt, at 25C of instant claims 1, 9-11, 27, 32, 36 and 38; its property of claims 31 and 38, and its amount of instant claims 33-34; and drug loading of instant claim 39. The deficiencies are cured by Brown and Tang. 
2. The difference between the instant application and the applied art is that the applied art does not expressly teach the exact ranges of instant polymers, interface mediator, and its viscosities as instantly claimed.

Level of Ordinary Skill in the Art
(MPEP 2141.03)
Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a relevant research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from pharmacy, physiology and chemistry— without being told to do so.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to further add interface mediator such as 
Brown’s viscosity and Tang’s silicone oil amount (3%) overlap the instant ranges as noted above. MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Brown teaches 4% of PDMS but that is close enough to the instant range 3.5%. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Although Tang and Brown do not expressly teach amount of 0.1 to 2.0% of silicone oil, the amount would be optimized depending on intended purpose, relationship with other ingredients, molecular weight and properties of silicone, etc., without undue experimentation. In the absence of criticality evidence of the instant range, the ranges of silicon fluid or PDMS of Brown and Tang would be obvious. It appears that the instant specification does not provide criticality evidence of the instant range.  
Although Brown and/or Tang does not expressly teach silicon fluid or PDMS as the interface mediator, the applied art teaches silicone fluid or PDMS as the plasticizer and/or tackifier with overlapping amounts. Thus, when it is used in the composition of Wolff, it would implicitly fill the cavities between the inner and outer layer of adhesive Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1371 (Fed. Cir. 2008). (inherency is limited when applied to obviousness and is present only when the limitation at issue is the “natural result” of the combination of prior art elements; quoting In re Oelrich, 666 F.2d 578, 581 (CCPA 1981)).  See also In Sandoz Inc. v. EKR Therapeutics, LLC, IPR2015-00008, slip. op. at 6 (Apr. 24, 2015), the Board found that "Petitioner's inherency argument also fails," and cited Par for the proposition that "[(Inherency may supply a missing claim limitation in an obviousness analysis" only if "the limitation at issue necessarily must be present, or the natural result of the combination of elements explicitly disclosed by the prior art.
2. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to adjust or optimize the prior art ranges with the claimed ranges without undue experimentation because the prior ranges as noted above are inside or overlap the claimed ranges. MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Further the amount of 1.6% of silicone fluid (Table IV – II) is close enough to the instant range of 0.5 to 1.5%. 

This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments have been fully considered, but are not persuasive. 
Applicant argues that Wolff fails to teach the claimed interface mediator and but there is no motivation to add such interface mediator; Wolff teaches 9% loading of rotigotine while the instant invention requires 16-26% of drug loading; and Wolf  requires maximum microreservoir diameter of 40-45 microns; the cited references fail to 29-54% smaller than dispersed deposits within a comparable transdermal therapeutic system that does not contain interface mediator; Brown fails to teach biphasic layer but 
The examiner responds that there is motivation to further add intermediate mediator such as PDMS of Brown in order to strengthen the adhesiveness and when the mediator is added, and bubble or spots (although not impact on the drug quality) would be decreased due to increased adhesiveness; Wolf teaches overlapping droplet size; instant claims 1 and 27 do not require alleged drug loading amount, maximum droplet size, and amount of dispersed deposits that is 29 to 54% smaller than dispersed deposits without silicone oil; the plasticizer of Brown/Tang reads on the instantly claimed interface mediator; the amounts of  4% (Brown) and 0-20%, 0-10% or 3% (Tang) overlap the instant ranges of 0.1 to 3.5%, 0.1 to 3%, or 0.1 to 2.0%; and the interface mediator of the applied art has overlapping viscosity 20-12500 cSt (Tang) which overlaps the instant range of 350-12500cSt and thus, increased silicone viscosity would implicitly yielded a smaller maximum droplet size as recited of instant claim 27. See Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1371 (Fed. Cir. 2008). 
Further, it is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). MPEP 2145. In the instant case, the examiner relied on the 
Further instant claim 1 is broad and the tested data of drug loading is not commensurate with scope of the claims. It cannot be said that any active agent, any hydrophilic agent, any interface mediator having broad viscosity, and any polymer would behave similarly to those used in the test.  In this regard, please see the below suggestion.  
Suggestion
For a possible allowability and having the tested data of the instant specification be commensurate with scope of the claims, the applicant may consider amending independent claim 27 by incorporating claims 16, 31 and 37-39; changing the dependency of remaining claims 33-35 from claim 1 to claim 27; maintaining claim 28 as it is; and canceling claims 1-5, 7-15, 17, 18, 24, 30, 32 and 36.  

Conclusion
All examined claims are rejected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/KYUNG S CHANG/Primary Examiner, Art Unit 1613